BLUGRASS ENERGY INC. 13465 Midway Road, Suite 322, LB 10 Dallas, TX75244 November 2, 2011 Mr. David R. Humphrey Accounting Branch Chief Securities and Exchange Commission Washington, D.C. 20549 Re: Blugrass Energy Inc. Dear Mr. Humphrey: We have received your October 25, 2011 comments letter with regard to the 2010 10-K, 2010 10-KT, and 2011 first quarter 10-Q.We are now working on our third quarter 10-Q.We will be then move to respond to your comments, and plan to respond no later than December 12, 2011. If you need additional information, I can be contacted at 972-404-9995. Sincerely, /s/ Abram Janz Abram Janz President and Chief Executive Officer
